Citation Nr: 0011152	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-19 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Whether new and material evidence has been presented to 
re-open a claim for service connection for a low back 
disability secondary to a left knee disability.

2.  Entitlement to service connection for a right knee 
disability secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from February 1979 to 
February 1982.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a September 1998 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.

The Board notes that the September 1998 rating decision 
addressed issues of entitlement to an increased rating for a 
left knee disability, as well as entitlement to service 
connection for a psychiatric disability.  These issues were 
timely appealed.  A rating decision, dated in June 1999, 
granted the claim for service connection for a psychiatric 
disability.  In July 1999, the appellant disagreed with the 
rating assigned for his psychiatric disorder.  During a 
hearing held in August 1999, the appellant withdrew all 
issues other than the issues listed on the title page of this 
decision.  As the issue involving entitlement to service 
connection for a psychiatric disorder has been granted, and 
the issues of entitlement to increased ratings for left knee 
and psychiatric disabilities have been withdrawn, the only 
issues currently before the Board are those listed on the 
title page.  38 C.F.R. § 20.204; see Tomlin v. Brown, 5 
Vet.App. 355 (1993). 


FINDINGS OF FACT

1.  Service connection for a low back disability was denied 
by the RO in a June 1995 rating decision.  The appellant did 
not appeal that decision.

2.  Evidence received since the June 1995 rating decision, 
which denied service connection for a low back disability, is 
neither cumulative nor redundant, and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

3.  The appellant is service connected for a left knee 
disability.

4.  The appellant has a current low back disability and there 
is a balance of both positive and negative medical evidence 
as to the etiological relationship between the service 
connected left knee and low back disabilities. 

5.  The appellant has a current right knee disability and 
there is a balance of both positive and negative medical 
evidence as to the etiological relationship between the 
service connected left knee and right knee disabilities.


CONCLUSIONS OF LAW

1.  The June 1995 rating decision which denied service 
connection for a low back disability is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

2.  New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 
3.156 (1999).

3.  A low back disability is proximately due to or the result 
of a service-connected left knee disability.  38 U.S.C.A. § 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).

4.  A right knee disability is proximately due to or the 
result of a service-connected left knee disability.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence.

The evidence of record indicates the appellant's claim for 
service connection for a low back disability was denied in 
June 1995.  He received notice of that decision in July 1995 
and did not appeal the decision.  Therefore, that decision is 
final.  In order to re-open this claim, he must present new 
and material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.156.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

The evidence before the RO in June 1995 included service and 
post-service medical records.  The medical evidence of record 
at that time neither indicated the onset of a low back 
condition in service, nor did the evidence show any back 
condition being related to the appellant's service connected 
left knee condition.  However, the evidence submitted after 
June 1995, which includes VA treatment records, specifically 
indicates that he was diagnosed with a low back condition, 
and that there was a causal link between his left knee and 
low back disabilities.  The Board finds that this evidence is 
neither cumulative nor redundant, and that it is so 
significant that it must be considered in order to fairly 
decide the claim.  Accordingly, the claim for service 
connection for a low back disability is re-opened.

II.  Entitlement to Service Connection.

Initially, the Board finds that the claim for service 
connection for low back and right knee disorders is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, the appellant has presented a claim that is 
plausible.  The record includes diagnoses of current 
disabilities of the low back and right knee as well as 
medical opinion indicating that these disabilities are 
related to his service connected left knee disability.  The 
Board also finds that all relevant facts have been properly 
developed, and that the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

VA medical evidence of record include, in relevant part, an 
orthopedic consultation report, which indicates that in May 
1998, the appellant was referred for an orthopedic evaluation 
because he was altering his gait in order to decrease his 
left knee pain.  It was noted that this alteration in gait 
was affecting his paraspinal and hip muscles.  He was treated 
for his left knee pain, and it was noted that arthroscopy 
should be considered if he did not improve.  

A VA treatment note, dated in November 1998, indicates that 
the appellant reported an increase in his low back and right 
knee pain in the past 2-3 years.  The examiner's assessment 
was that he had significant instability of the left knee 
which caused an antalgic gait.  It was noted that prolonged 
gait changes had caused right knee and back pain.  He had 
pain primarily due to dysfunctional pattern.  

A statement from the appellant's treating psychiatrist, dated 
in November 1998, indicates that the appellant had been 
evaluated by VA for knee and back pain.  The examiner stated 
that because of the appellant's left knee injury, his gait 
and stance mechanics had been altered and were contributing, 
if not causing, his low back pain.  

A report of a VA examination, dated in January 1999, 
indicates that the appellant reported having difficulty with 
the right knee and back for the past 6-7 years.  X-rays of 
the lumbar spine showed narrowing of the interspace between 
L5-S1 with degenerative changes within the facets of L4-L5 
and L5-S1.  Tropism was present on the facets of L4.  The 
right knee x-rays showed narrowing of the medial joint 
compartment.  Retropattelar changes of a degenerative nature 
were present and also some spurring of the posterior tibial 
edge.  The diagnoses included degenerative arthritis of the 
right knee and degenerative discopathy with degenerative 
arthritis of the lumbosacral spine.  The examiner stated that 
he was unable to establish a causal relationship between the 
appellant's left knee and right knee or low back 
disabilities.  

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310. When, after consideration of 
all evidence and material of record in a case, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt is 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

In the case at hand, the Board finds that there is an 
approximate balance of both positive and negative evidence 
with regards to both the low back and right knee conditions; 
therefore, service connection is warranted under the 
provisions of 38 U.S.C.A. § 5107(b).  The positive evidence 
includes a treatment record which indicates that his left 
knee condition required him to alter his gait, which effected 
his paraspinal muscles.  There is also medical evidence which 
indicates that he had an antalgic gait because of his left 
knee disability and that the prolonged gait changes had 
caused his right knee and back pain.  On the other hand, a 
medical evaluation, which was conducted to determine the 
etiology of the right knee and low back conditions, indicates 
that the examiner was unable to establish any causal 
relationship.  Given that there is both positive and negative 
medical evidence in this case, the Board finds that with 
application of the reasonable doubt doctrine, service 
connection for low back and right knee disabilities should be 
granted.    

In reaching this determination, the Board notes that the 1999 
examiner stated that he was unable to find a causal 
relationship.  However, he did not refute the prior opinions 
and did not address the issue of an increase in severity 
(aggravation).  Based on this examiner's use of words, we are 
unable to accord his opinion any greater weight than the 
other evidence of record.  Therefore, the evidence is in 
equipoise and claim is granted.


ORDER

Service connection for a low back disability and a right knee 
disability secondary to a left knee disability is granted.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

